Citation Nr: 0737800	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-07 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Timeliness of the appeal of a claim of entitlement to an 
increased rating for a low back disability, currently rated 
as 40 percent disabling.

2.  Timeliness of the appeal of a claim of entitlement to an 
effective date earlier than August 7, 2001 for the award of a 
total disability rating based upon individual unemployability 
due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
February 1972 and from September 1990 to July 1991, with 
additional active duty for training in 1961.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision that assigned an 
effective date of August 7, 2001, for the award of a TDIU 
rating, and denied a rating in excess of 40 percent for a low 
back disability.  The veteran testified before the Board at a 
hearing held in Washington, D.C., in November 2005.  In March 
2006, the Board remanded the claims for additional 
development.


FINDINGS OF FACT

1.  The veteran filed claims for an increased rating for a 
low back disability and for an earlier effective date for the 
award of a TDIU rating in May 2003.

2.  By a January 2004 rating decision, the RO denied the 
claim for an increased rating and assigned an effective date 
of August 7, 2001, but no earlier, for the award of a TDIU 
rating.  He was notified of the decision on February 9, 2004.

3.  In April 2004, the veteran filed a timely notice of 
disagreement as to the denial of his claim for an increased 
rating and as to the effective date of the award of a TDIU 
rating. 

4.  A statement of the case (SOC) on these issues was issued 
on May 23, 2005, and the veteran was notified of his 
appellate rights.  He was informed that he had 60 days from 
the date of the SOC or the remainder of one year from the 
date he was notified of the decision in which to appeal 
whichever was longer; as the 60 day time period was longer, 
he had until July 2005 to file an appeal.

5.  Both the notice of the rating decision and the SOC were 
mailed to the veteran's address of record and there is no 
indication that either notice letter was returned as 
undeliverable, nor has the veteran so maintained.

6.  Thereafter, no further communication regarding these 
issues was received from the veteran or his representative 
until his hearing before the Board in November 2005.

7.  The appellant did not file a formal appeal within 60 days 
from the date the RO mailed the SOC or within the remaining 
one year period from the date of the mailing of the 
notification of the rating decision, nor did he request an 
extension of time in order to do so.


CONCLUSIONS OF LAW

1.  The appellant did not file a timely substantive appeal 
with respect to the issue of entitlement to an increased 
rating for a low back disability, currently rated as 40 
percent disabling.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.303 
(2007).

2.  The appellant did not file a timely substantive appeal 
with respect to the issue of entitlement to an effective date 
earlier than August 7, 2001, for the award of a TDIU rating.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.302, 20.303.





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Timeliness of Appeal

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely Substantive Appeal.  38 C.F.R. § 20.200 
(2007).  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  If a Statement of the Case addresses 
several issues, the appeal must either indicate that it is 
being perfected as to all issues or must specifically 
identify the issues appealed.  38 C.F.R. § 20.202 (2007).

A veteran may request an extension of the 60-day period for 
filing a Substantive Appeal for good cause.  The request for 
such an extension should be in writing and must be made prior 
to the expiration of the time limit for filing the 
Substantive Appeal.  38 C.F.R. §§ 20.202, 20.303 (2007).

By a rating decision dated in January 2004, the RO assigned 
an effective date of August 7, 2001, but no earlier, for the 
award of a TDIU rating, and denied a rating in excess of 40 
percent for a low back disability.  The appellant was 
notified of the decision on February 9, 2004.  In April 2004, 
he filed a notice of disagreement, which was written on a VA 
Form 9.  The fact that the veteran's notice of disagreement 
was submitted on a VA Form 9, however, is immaterial.  A VA 
Form 9 may only serve as a substantive appeal if it is 
submitted after an SOC has been issued.  A statement of the 
case was not issued until May 23, 2005, at which time the 
veteran was notified of his appellate rights.  Thus, the 
April 2004 VA Form 9 cannot be construed as a substantive 
appeal.

In May 2005, the appellant was informed that he had 60 days 
from the date of the statement of the case (until July 2005) 
or the remainder of one year from the date he was notified of 
the decision in which to file an appeal (until February 
2005), whichever was longer.  As the 60 day time period was 
longer, he had until July 2005, to file an appeal.

It was not until November 4, 2005, however, that the veteran 
indicated his intent to appeal the effective date assigned 
for his TDIU rating and the denial of his claim for an 
increased rating for his low back disability.  At a personal 
hearing before the Board, the appellant asserted that the 
RO's decision with regard to these claims was in error, but 
he did not testify that there were extenuating circumstances 
that prevented him from filing a timely appeal.  

Nor has the veteran argued that he did not receive 
notification as to his appellate rights in a timely manner.  
Indeed, the Board finds that the appellant was given proper 
notification of the unfavorable rating decision and the laws 
and regulations in the Statement of the Case.  Specifically, 
the mailing of the Statement of the Case falls under the 
presumption of regularity for business documents.  That is, 
absent clear and convincing evidence to the contrary, the 
official acts of public officials are presumed to have 
discharged their duty.  Mindenhall v. Brown, 7 Vet. App. 271 
(1994); Ashley v. Derwinski, 2 Vet. App. 62 (1992).

The notification letters were both sent to the appellant's 
last known address of record at that time, and it is not 
indicated that either letter was returned as undeliverable, 
nor has the appellant so maintained.  Further, it appears 
that the RO has continued to send correspondence to the 
appellant at the same address and there is evidence that it 
has been received.  As this presumption of regularity is only 
overcome by clear evidence to the contrary, and no such 
contrary evidence is shown in this case, the date of mailing 
of the Statement of the Case will be presumed to be the same 
as the date of the Statement of the Case, May 23, 2005.  
38 C.F.R. § 20.302.

There is no question that the appellant did not file a formal 
appeal within the 60 days from the date the RO mailed the 
Statement of the Case or within the remaining one year period 
from the date of the mailing of the notification of the 
rating decision, nor did he request an extension of time in 
order to do so.  Additionally, the veteran has not asserted 
that the Board should consider any extenuating circumstances 
and consider the appeal to be timely filed.

The law is clear that a Substantive Appeal must be filed with 
the agency of jurisdiction within the appropriate time frame.  
The Board is bound by the laws and regulations of VA.  38 
U.S.C.A. § 7104 (West 2002).  In this case, there is no 
evidence that the Substantive Appeal was received by a VA 
entity prior to July 14, 2005.

In addition, the appellant has been informed that his appeal 
was untimely, effectively closing the case, and he has been 
informed of his rights to appeal that determination.  The 
evidence does not show that VA performed any action that 
could be construed as continuing the appeal.  Gonzalez- 
Morales v. Principi, 16 Vet. App. 556 (2002).

Because the appellant did not file a timely Substantive 
Appeal with respect to the claims for an increased rating for 
a low back disability and for an earlier effective date for 
the award of a TDIU rating, the Board does not have 
jurisdiction of the issues, and the issues are accordingly 
dismissed.

Where the veteran has failed to perfect an appeal, the Board 
must conclude that there is no reasonable possibility that 
providing additional assistance would aid in substantiating 
the underlying claim.  Thus, VA is not required to take any 
further action to assist the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002).  The statutory and regulatory provisions 
pertaining to VA's duty to notify and assist do not apply to 
a claim if resolution f the claim is based upon statutory 
interpretation, rather than consideration of factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).




ORDER

A timely substantive appeal with respect to the claim of 
entitlement to a rating in excess of 40 percent for a low 
back disability was not timely filed and the claim is 
dismissed for lack of jurisdiction.

A timely substantive appeal with respect to the claim of 
entitlement to an effective date earlier than August 7, 2001, 
for the award of a TDIU rating was not timely filed and the 
claim is dismissed for lack of jurisdiction.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


